                                                                                  Case 2:20-cv-00507-GMN-NJK Document 7 Filed 05/14/20 Page 1 of 2



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiffs
                                                                              6

                                                                              7                                  UNITED STATES DISTRICT COURT

                                                                              8                                         DISTRICT OF NEVADA

                                                                              9   ALICIA WHITE, an individual,                            Case No.: 2:20-cv-00507-GMN-NJK
                                                                                  CARMILLA WHITE, an individual;
                                                                             10
                                                                                                                        Plaintiffs,
                                                                             11
Law Office of Kevin L. Hernandez




                                                                                        v.
                                                                             12                                                              STIPULATION AND ORDER FOR
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                            DISMISSAL OF DEFENDANT WITH
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   I.Q. DATA INTERNATIONAL, INC., a foreign                           PREJUDICE
                                                                                  corporation;
                                           Las Vegas, Nevada 89123




                                                                             14
                                                                                                                         Defendant.
                                                                             15

                                                                             16              Plaintiffs, Alicia White and Carmilla White (“Plaintiffs”), and Defendant, I.Q. Data
                                                                             17   International, Inc. (“I.Q. Data”) (the “Parties”) have resolved all claims, disputes, and differences
                                                                             18   between the Parties.
                                                                             19              Therefore, the Parties, by and through their respective attorneys of record, and subject to
                                                                             20   the court’s approval, respectfully request dismissal of the above-captioned matter with prejudice
                                                                             21   ///
                                                                             22   ///
                                                                             23   ///
                                                                             24   ///
                                                                             25   ///
                                                                             26   ///
                                                                             27   ///
                                                                             28   ///

                                                                                                                                 Page 1 of 2
                                                                                  Case 2:20-cv-00507-GMN-NJK Document 7 Filed 05/14/20 Page 2 of 2



                                                                              1   under FRCP 41(a), with Plaintiffs and I.Q. Data bearing their own attorneys’ fees and costs

                                                                              2   incurred in this action.

                                                                              3   Respectfully Submitted.

                                                                              4
                                                                                   Dated: May 14, 2020                         Dated: May 14, 2020
                                                                              5
                                                                                   LAW OFFICE OF                               GORDON REES SCULLY
                                                                              6    KEVIN L. HERNANDEZ                          MANSUKHANI LLP
                                                                              7    /s/ Kevin L. Hernandez                      /s/ Wing Yan Wong
                                                                                   Kevin L. Hernandez, Esq.                    Wing Yan Wong, Esq.
                                                                              8    Nevada Bar No. 12594                        Nevada Bar No. 13622
                                                                                   8872 S. Eastern Avenue, Suite 270           300 South 4th Street, Suite 1550
                                                                              9    Las Vegas, Nevada 89123                     Las Vegas, Nevada 89101
                                                                                   kevin@kevinhernandezlaw.com                 wwong@grsm.com
                                                                             10    Attorney for Plaintiffs                     Attorneys for Defendant I.Q. Data International,
                                                                                                                               Inc.
                                                                             11
Law Office of Kevin L. Hernandez




                                                                             12
                                                                                                                           ORDER
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13
                                           Las Vegas, Nevada 89123




                                                                             14          IT IS HEREBY ORDERED that the above Stipulation for Dismissal of Defendant with
                                                                             15   Prejudice, (ECF No. 6), is GRANTED.
                                                                             16          DATED this 14
                                                                                                    ____ day of May, 2020.
                                                                             17

                                                                             18                                            ____________________________________
                                                                                                                           Gloria M. Navarro, District Judge
                                                                             19                                            UNITED STATES DISTRICT COURT

                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28

                                                                                                                          Page 2 of 2
